DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19 and 21-25 are canceled; claims 1-18, 20 and 26 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  26 recites the limitation " the first node".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 10-11, 18, 20 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keskitalo et al., US 2019/0357247 (Provisional filed on May 18.2018).
Claim 1, Keskitalo discloses a method, performed by first node in an integrated access backhaul (IAB) network, for scheduling uplink (UL) transmissions in the IAB network, the method comprising: 
receiving, from a first downstream node in the IAB network, a first buffer status report (BSR) indicating a first amount of uplink (UL) data ([0028] RN sends a SR/BSR to serving Donor/RN (the SR/BSR is based on the actual amount of data in RN's buffer)), 
wherein the first amount includes one or more of the following: 
an amount of UL data buffered at the first downstream node ([0028] RN sends a SR/BSR to serving Donor/RN (the SR/BSR is based on the actual amount of data in RN's buffer)), and an amount of UL data expected to be received by the first downstream node ([0034] donor may take into account the predictive SRs or BSRs received from the downstream nodes (e.g., UEs, RNs) when allocating UL resources for the downstream node(s)); and 

Claim 2, Keskitalo discloses the method of claim 1, further comprising sending a second BSR to an upstream node in the IAB network (fig 3, step 3, [0037] RN2 may send SR or BSR to RN1), wherein:  
the second BSR indicates a second amount of UL data ([0046] predictive BSR may indicate which data volume is for real data and which data volume is for predictive data); and 
the second amount includes the at least a portion of the first amount and UL data buffered at the first node ([0046] predictive BSR may indicate which data volume is for real data and which data volume is for predictive data).  
Claim 3, Keskitalo discloses the method of claim 2, wherein the second amount of UL data indicated by the second BSR ([0037] RN2 may send SR or BSR to RN1) is based on one of the following: 
the first amount of UL data indicated in the first BSR ([0037] one or more UE(s) may send SR or BSR towards RN2), or an amount of UL data indicated by the first UL resource grant.  
Claim 5, Keskitalo discloses the method of claim 2, wherein the first UL resource grant is sent after receiving the first BSR ([0028] RN sends (PUSCH) resource grants 
Claim 6, Keskitalo discloses the method of claim 5, wherein the first UL resource grant is sent to the first downstream node before sending the second BSR to the upstream node ([0046] a RN can send a predictive SR without knowing what data will be received based on the UL grants RN has sent).  
Claim 10, Keskitalo discloses the method of claim 2, wherein the first BSR includes a time value indicating when one of the following received a further BSR related to the first BSR: the first downstream node, or a second downstream node that is downstream in the IAB network with respect to the first downstream node ([0037] RN2 may send SR or BSR to RN1, [0038] three timing options may be available for the predictive SR/BSR timing with respect to UL grant timing. The timing option used may be selected based on the scenario (including, e.g., frame structure/availability of resources, processing times at RN/DgNB and the RN/DgNB scheduling decision), [0041] SR/BSR may also indicate the receive (Rx) time of the UL data scheduled by RN2. This allows RN1 to schedule backhaul UL such that RN1 has sufficient processing time to process the UL packet(s)).  
Claim 11, Keskitalo discloses the method of claim 10, further comprising determining one or more of the following based on the time value: the time schedule indicated by the UL grant ([0041] SR/BSR may also indicate the receive (Rx) time of the UL data scheduled by RN2. This allows RN1 to schedule backhaul UL such that RN1 
Claim 18, see claim 1 for the rejection, Keskitalo discloses (fig 8A, Node B) an integrated access backhaul, (IAB) node configured for operation in a radio access network, (RAN) the IAB node comprising: 
communication interface circuitry (fig 8A transceiver 18) configured to communicate with one or more downstream nodes ([0096] It is noted that a RN may include a UE or MT part, such as shown in FIG. 8b) and one or more upstream nodes in the RAN ([0096] communicating with the upstream node (RN or donor gNB) and a gNB or gNB-DU or RAN part); and  
processing circuitry operably coupled with the communication interface circuitry (fig 8A, processor, transceiver), whereby the communication interface circuitry and the processing circuitry are configured to perform operations comprising: 
receiving, from a first downstream node in the IAB network, a first buffer status report (BSR) indicating a first amount of uplink (UL) data, 
wherein the first amount includes one or more of the following: 
an amount of UL data buffered at the first downstream node, and an amount of UL data expected to be received by the first downstream node; and 
sending, to the first downstream node, a first UL resource grant indicating a time schedule of resources available for the first downstream node to transmit at least a portion of the first amount of data.  

receiving, from a first downstream node in the IAB network, a first buffer status report (BSR) indicating a first amount of uplink (UL) data, 
wherein the first amount includes one or more of the following: an amount of UL data buffered at the first downstream node, and an amount of UL data expected to be received by the first downstream node; and 
sending, to the first downstream node, a first UL resource grant indicating a time schedule of resources available for the first downstream node to transmit at least a portion of the first amount of data.  
Claim 26, Keskitalo discloses the non-transitory computer-readable medium of claim 20, the operations further comprising 
sending a second BSR to an upstream node in the IAB network (fig 3, step 3, [0037] RN2 may send SR or BSR to RN1), wherein: the second BSR indicates a second amount of UL data ([0046] predictive BSR may indicate which data volume is for real data and which data volume is for predictive data); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keskitalo et al., US 2019/0357247 (Provisional filed on May 18.2018) in view of Taneja, US 2014/0192638.
Claim 4, Keskitalo discloses the method of claim 3, 
but does not explicitly disclose,  
wherein the second amount of UL data indicated by the second BSR is further based on free buffer space available, at the first node, for receiving UL data from the first downstream node.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Keskitalo invention with Taneja invention to include the claimed limitation(s) so as to allow the mobile relay to account for all amount of uplink data from the downstream UEs and the amount in the buffer at the time in order to report to network for proper allocation of resources for the uplink data.
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keskitalo et al., US 2019/0357247 (Provisional filed on May 18.2018) in view of Zhu et al., US 2019/0159277 (Provisional filed on May 16, 2018).
Claim 14, Keskitalo discloses the method of claim 1, wherein: 
the first node is an intermediate IAB node in the IAB network ([0050] the second RN receiving SR/BSR from the UE);  
but does not explicitly disclose, 
the first node includes a distributed unit (DU) part and a mobile terminal (MT) part; 
receiving the first BSR and sending the first UL resource grant is performed by the DU part; and 
sending the second BSR is performed by the MT part.  

receiving the first BSR ([0037] Based on the received SR or BSR, at 2, RN2 may schedule UL resources for the UE(s)) and sending the first UL resource grant is performed by the DU part ([0037] Based on the received SR or BSR, at 2, RN2 may schedule UL resources for the UE(s)); and  
sending the second BSR is performed by the MT part ([0039] RN2 sends SR/BSR to RN1, RN2 may indicate SR/BSR in a UE/RN-specific manner).  
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Keskitalo invention with Zhu invention to include the claimed limitation(s) so as the network to implement multiple functions such as RN (DU) and the dgNB DU include respective MT functions to enhance communication receiving uplink data from the UE as well as sending grant resources to the UE. 
Claim 15, Keskitalo as modified discloses the method of claim 14, wherein: 
the first downstream node is an intermediate node in the IAB network (Keskitalo [0050] the second RN receiving SR/BSR from the UE); and 
the amount of UL data expected to be received by the first downstream node comprises UL data buffered at one or more second downstream nodes that are downstream in the IAB network with respect to the first downstream node (Keskitalo [0037] one or more UE(s) may send SR or BSR towards RN2).  

the first downstream node is a user equipment (UE) (Keskitalo [0050] the second RN receiving SR/BSR from the UE); and 
the first amount includes only the amount of UL data buffered at the UE (Keskitalo [0026] UE sends a scheduling request (SR) or buffer status report (BSR) to the serving node when there is UL data pending).  
Claim 17, Keskitalo discloses the method of claim 1, 
but is silent on,
wherein the first node is a donor distributed unit (DU) associated with a base station.  
However, as Zhu discloses wherein the first node is a donor distributed unit (DU) associated with a base station (fig 7,  DgNB-DU, [0051] mobile termination (MT) function, gNB-DU, gNB-CU, UPF, AMF and SMF as well as the corresponding interfaces NR Uu (between MT and gNB), F1, NG, X2 and N4 are used as baseline for the IAB architectures).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Keskitalo invention with Zhu invention to include the claimed limitation(s) so as the network to implement multiple functions in a backhaul system in order to provide multiple interfaces for both downstream and upstream communications.   
Allowable Subject Matter
Claim(s) 7-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7, the method of claim 2, wherein the first BSR includes a first hop count value that indicates a number of downstream intermediate nodes between the first downstream node and a further downstream node having buffered UL data included in the first amount.  
Claim 8, the method of claim 7, further comprising incrementing
Claim 9, the method of claim 7, further comprising 
determining one or more of the following based on the first hop count value: the time schedule indicated by the UL grant, and the second amount of UL data indicated by the second BSR.  
Claim 12, the method of claim 9, wherein determining the second amount of UL data indicated by the second BSR comprises: 
reducing the first amount of UL data by a scaling factor that is dependent upon the first hop count value or the time value; and 
determining the second amount of UL data based on the reduced first amount and the UL data buffered at the first node.  
Claim 13, the method of claim 9, wherein determining the time schedule comprises: 

a difference between the time value and a current time, or the first hop count and scheduling information associated with the further downstream node having buffered UL data included in the first amount; and 
based on the estimated delay, determining the time schedule such that the first UL resource grant becomes valid when the UL data buffered at the further downstream node is available at the first downstream node.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DINH NGUYEN/Primary Examiner, Art Unit 2647